Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 7-9, filed March 10, 2021, with respect to claims 1 and 6-8 have been fully considered and are persuasive.  The rejection of claims 1 and 6-8 has been withdrawn. 



	
Allowable Subject Matter

Claims 7-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            






      With regards to independent claim 9, the closest prior art of US Patent Application Publication Pub. No. US 20160248935 to Li discloses a communication system comprising (paragraph 29-29; see Fig. 1 showing system): 
      an information terminal (paragraph 29, 31; client PC 10a (information terminal)); and
      a printing apparatus configured to perform intergroup communication with the information terminal (paragraph 42, 50-51, 80; printers 30 communicate with client PC of the same group), the printing apparatus and the information terminal belonging to a group which is permitted to participate in the intergroup communication (paragraph 42, 50-51, 80; printers 30 and client PC of the same group have permission for group communication), the group including only specific users or apparatuses (paragraph 51, 80; for each group specific users and printer apparatus are included),
       wherein the printing apparatus includes
         a printing part configured to perform printing (paragraph 38-39; printer 30 includes print unit 36), 
         a data receiver configured to receive print data from the information terminal via the intergroup communication (paragraph 36, 39-40, 53, 56, 80; print instruction for print data using driver wherein print data is received at printer having communication interface 37 for receiving data from PC client of the same group);



         US Patent Application Publication Pub. No. US 20120243929 to Tanaka discloses a communication controller configured to control object data transmission and reception with the information terminal using context data (paragraph 28, 29; transmitting/receiving unit 10 controls reception of command data and transmission of status data of command data receiving; paragraph 42, 64, 65; command data (context data) shown in Fig. 5 used for printing includes reference to the “image number” and “position information” for the printing the image associated with the image number), the context data including identification information for identifying the object, and position information, indicating an output position of the object at a time of printing or display (paragraph 40, 42, 65-66, 69-79, 81; command data includes “image number” for identifying the image (object) to be printed at a print position specified by “image position”).

       With regards to independent claim 12, see above Statement on Reasons for Allowance for claim 9 since claim 12 discloses limitations similar to claim 9. 








          In addition to the teachings of the claims 9 and 12 as a whole, the closest prior art of record failed to teach or suggest, 
       “wherein the context data includes
                a header region including the identification information, and 
               a data region including 
                   element information,
                   combination information defining a combination of the element information, and
                   expansion information including mapping information that defines an expansion process performed in a transmission destination of the context data “

            Therefore, claims 10 and 7-8, 13 are allowable for depending on claims 9 and 12 respectively.




      With regards to independent claim 11, the closest prior art of US Patent Application Publication Pub. No. US 20160248935 to Li discloses a communication system comprising (paragraph 29-29; see Fig. 1 showing system): 
      an information terminal (paragraph 29, 31; client PC 10a (information terminal)); and
      a printing apparatus configured to perform intergroup communication with the information terminal (paragraph 42, 50-51, 80; printers 30 communicate with client PC of the same group), the printing apparatus and the information terminal belonging to a group which is permitted to participate in the intergroup communication (paragraph 42, 50-51, 80; printers 30 and client PC of the same group have permission for group communication), the group including only specific users or apparatuses (paragraph 51, 80; for each group specific users and printer apparatus are included),
       wherein the printing apparatus includes
         a printing part configured to perform printing (paragraph 38-39; printer 30 includes print unit 36), 
         a data receiver configured to receive print data from the information terminal via the intergroup communication (paragraph 36, 39-40, 53, 56, 80; print instruction for print data using driver wherein print data is received at printer having communication interface 37 for receiving data from PC client of the same group);
         a print controller configured to control the printing part using the received print data (paragraph 36, 39-40; CPU (print controller) controls printing based on received data).


         US Patent Application Publication Pub. No. US 20120243929 to Tanaka discloses a communication controller configured to control object data transmission and reception with the information terminal using context data (paragraph 28, 29; transmitting/receiving unit 10 controls reception of command data and transmission of status data of command data receiving; paragraph 42, 64, 65; command data (context data) shown in Fig. 5 used for printing includes reference to the “image number” and “position information” for the printing the image associated with the image number), the context data including identification information for identifying the object, and position information, indicating an output position of the object at a time of printing or display (paragraph 40, 42, 65-66, 69-79, 81; command data includes “image number” for identifying the image (object) to be printed at a print position specified by “image position”).







       With regards to independent claim 14, see above Statement on Reasons for Allowance for claim 11 since claim 14 discloses limitations similar to claim 11. 


         “wherein the communication controller is further configured to set an access authority, including a group identifier and a user identifier of the identification information, to the context data transmitted, and 
           determine the access authority of the context data received, using the group identifier and the user identifier of a user permitted to participate in the group identified by the group identifier”

            Therefore, claims 15-16 are allowable for depending on claim 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


04/02/2021